Citation Nr: 1032022	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  02-15 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right wrist 
laceration.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from February 1990 to February 
1993.  He was born in May 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2006, the Board denied entitlement to increased 
evaluations for postoperative right meniscectomy and a 
dermatological disorder.  In that same decision in June 2006, the 
Board also remanded several issues, including the one shown on 
the first page herein, as well as the issue of service connection 
for a gastrointestinal disorder to include gastroesophageal 
reflux disorder (GERD).  The RO subsequently granted service 
connection for GERD (and assigned a noncompensble rating), and 
that issue is no longer on appeal.  The denial was confirmed as 
to the other two remaining issues, and they were returned to the 
Board.  In April 2008, the Board again remanded the case, for 
specific and detailed development.

Service connection is also in effect for meniscectomy of the 
right knee, postoperative, for which a 30 percent rating is 
assigned with a separate 10 percent rating for osteoarthritis of 
the right knee; thrombophlebitis of the right leg, rated as 10 
percent disabling; and cervical lymphadenopathy, postoperative 
scar; postoperative deflection of the nasal septum; tinea 
versicolor, laceration scar on the left side of the head; and 
burns on the left foot; each rated as 0 percent disabling.

In a decision in May 2009, the Board granted service connection 
for an acquired psychiatric disorder, resolving that issue on 
appeal.  The Board also remanded the issue shown on the first 
page, above, for further development.

In a rating in April 2010, the grant was effectuated for service 
connection for the acquired psychiatric disorder diagnosed as 
dysthymic disorder, intermittent explosive disorder and 
depression, and a 10 percent rating was assigned from October 15, 
2001.   


FINDING OF FACT

The competent and probative evidence of record preponderates 
against the Veteran's having residuals of a right wrist 
laceration which is in any way associated with active military 
service, or which is proximately due to or the result of ny 
service-connected disability on either a causation or aggravation 
basis.


CONCLUSION OF LAW

Residuals of a right wrist laceration are not of service origin 
on any premise, and are not shown to be due to, the result of, or 
aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009). In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice and, 
as discussed below, the Board has found none.

With regard to the current claim, clinical records have been 
attached to the claims file.  An SOC and SSOCs were issued and 
the requirements to support the claims were discussed at length.  
In the aggregate, the Board finds that the RO has satisfied the 
duty to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Any other defect with respect to timing was harmless error.  See 
Mayfield, supra.  The Veteran was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that the 
purpose behind the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
Veteran has to a limited extent submitted additional data, and 
has indicated by his silence that he has no other information or 
evidence to substantiate the claim.

In addition, it appears that all obtainable evidence identified 
by the appellant relative to the claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of the current appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that appellant and representative had demonstrated 
actual knowledge of the information and evidence necessary to 
establish the claim).  Moreover to whatever extent the decision 
of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, e.g., 
as to potential downstream issues such as disability rating and 
effective date, the Board notes that such information was 
provided to the appellant.  

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  No 
useful purpose would be served in remanding this matter for yet 
more development on this issue.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

II.  Applicable Criteria

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where there is a 
chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease such as a neurological disorder or arthritis manifests to 
a degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
be (1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of inccurrence or 
aggravation of a disease or injury in service; and (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).

Service connection may also be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  An increase in severity of a non-service-connected 
disorder that is proximately due to or the result of a service-
connected disability, and not due to the natural progress of the 
non-service-connected condition, will be service connected.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006).  The amended 38 C.F.R. § 3.310(b) 
institutes additional evidentiary requirements that must be 
satisfied before aggravation may be conceded and service 
connection granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 38 
U.S.C.A. § 501 as the supporting authority, and not Allen.  See 
71 Fed. Reg. at 52,744-45.  The present claim predates the 
regulatory change.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the Board 
as the fact finder to determine credibility in any number of 
contexts, whether it has to do with testimony or other lay or 
other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  In general, lay individuals may not render medical 
conclusions, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
however, a lay statement may be made which relays the visible 
symptoms of a disease or disability or the facts of observed 
situations or circumstances, see Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991), after which a decision must be made as to 
the credibility thereof in the context of probative medical 
evidence.  More recently, the U.S. Court of Appeals for the 
Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 
1336-7 (Fed. Cir. 2006), that the Board is obligated to, and 
fully justified in, determining whether lay testimony is credible 
in and of itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support such conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Lay 
statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  See, 
e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

The Court of Appeals for Veterans Claims has held that "[t]he 
duty to assist is not always a one-way street. If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while VA 
does have a duty to assist the appellant in the development of 
his claim, that duty is not limitless.  Hyson v. Brown, 5 Vet. 
App. 262 (1993).

Where the record contains both positive and negative evidence, 
including addressing whether the Veteran's claimed condition is 
related to service or to service-connected disability, it is the 
responsibility of the Board to weigh the evidence, including the 
medical evidence, and determine where to give credit and where to 
withhold the same, and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board is mindful that we must have plausible 
reasons, based upon medical evidence in the record, for favoring 
one medical opinion over another.  Evans, supra.  Thus, the 
weight to be accorded the various items of evidence in this case 
must be determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), and has also held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board has an obligation to provide adequate reasons and bases 
supporting this decision, but there is no requirement that every 
item of evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  The Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

III.  Factual Background and Analysis

With regard to the right wrist issue, the Board has repeatedly 
noted that clinical evidence showed that the Veteran was seen in 
July 1998 for a laceration on his "left" hand, for which he was 
treated with sutures.  

He was again seen in May 1999 after an incident when he was 
dancing and his knee gave out.  He reported that he went to a 
private facility for care after that fall.  And, while his right 
knee was a problem then, it is unclear whether he cut his hand at 
that time.  

Since then, there have been two separate incidents in which the 
Veteran reportedly injured his right hand.  One was in July 2000 
when he reportedly was on a ladder in his kitchen changing a 
light bulb and his right knee gave out, causing him to fall into 
a plate glass window.  The other was reportedly in August 2000 
when he was dancing and lost his balance, putting his hand 
through a plate glass window.

The treatment reports (from Texas Tech University Health Science 
Center and University Medical Center) associated with that second 
incident indicate that he had been drinking beer at the time, but 
did not attribute the fall to his being intoxicated; in fact, 
only a singular notation is of record as to how much he had then 
imbibed.  He has alleged that the beer-drinking did not cause him 
to fall, but that his knee gave way on him.  Evidence of record 
confirms that the right hand laceration required emergency room 
treatment and eventual surgical repair.

The Board has previously noted that the Veteran indicated that 
his wife and/or others could confirm the circumstances of the 
fall(s), but evidence in that regard had not yet been submitted; 
and that "The proof required for a grant of service connection 
for the wrist or hand residuals becomes more of a factual issue 
than a medical one".  The Board further noted that, while the 
Veteran's statements alone were not necessarily incredible, 
observations from others who saw them would be helpful to that 
end to include ambulance, emergency room, or other records from 
the immediate care on the former incident as well as the second. 

Noting the problems involved in the case, the Board has already 
previously observed that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Moreover, any evidence he may have with 
regard to the cause or etiology of the disorder claimed herein 
should be submitted, including from care-givers, employers, etc.; 
and the RO should assist him in acquiring them as necessary.  In 
particular, he was asked for comments by observers as to how he 
injured his right wrist or hand. 

Since the Board's remand on that occasion, further clarification 
has been issued by the Court with regard to lay observations.  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, supra.  
However, lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (confirming that 
in some cases, lay evidence will be competent and credible 
evidence of etiology).

A review of the initial post-remand file indicated that no 
attempt had been made to pursue that avenue of development, to 
obtain such statements and/or to assist the Veteran in that 
regard.  Accordingly, the Board believed further development was 
necessary in that regard in accordance with the previous Board 
remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(as a matter of law, a remand by the Board confers on the Veteran 
the right to compliance with the remand orders).  The case was 
again REMANDED for action to include that: 

Specifically, the Veteran should be asked to identify 
and, if possible, obtain corroborative and 
descriptive statements from individuals who can 
substantiate the presenting circumstances of any or 
all of his wrist injuries, e.g., family, friends, 
supervisors, fellow employees, bystanders, emergency 
room crews, private medical facilities, etc.  

The statements should include their observations as 
to the circumstances which resulted in right wrist 
injuries and lacerations, to include whether his 
service-connected problems, particularly his right 
lower extremity disabilities, seemed, from their 
perspective, to have caused, in any contributed to, 
or had any impact on those circumstances, e.g., 
caused him to fall, precluded his being unable to 
stop himself once falling, etc., in which case, this 
should be detailed by all affiants.  The RO should 
assist him to the extent possible.  All responsible 
avenues of development should be pursued, and the 
Veteran should be encouraged to think about who may 
have been present for or shortly after (e.g., 
emergency crews on the scene) the injuries and obtain 
comments from these observers so he may be able to 
document the circumstances as required to positively 
resolve his claim.



Unfortunately, review of the action taken after the Board's 2008 
remand decision again showed no action to develop evidence as 
requested.  Accordingly, in May 2009, the Board was required 
again to remand the case for similar and necessary development.  
In that remand, the Board sought, in pertinent part: 

Specifically, the Veteran should be asked to 
identify and, if possible, obtain 
corroborative and descriptive statements from 
individuals who can substantiate the 
presenting circumstances of any or all of his 
wrist injuries, e.g., family, friends, 
supervisors, fellow employees, bystanders, 
emergency room crews, private medical 
facilities, etc.  

The statements should include their 
observations as to the circumstances which 
resulted in right wrist injuries and 
lacerations, to include whether his service-
connected problems, particularly his right 
lower extremity disabilities, appeared, from 
their perspective, to have caused, in any 
contributed to, or had any impact on those 
circumstances, e.g., caused him to fall, 
precluded his being unable to stop himself 
once falling, etc., in which case this should 
be detailed by any affiants.  The VARO should 
assist him to the extent possible.  
   
All feasible avenues of development should be 
pursued, and the Veteran should be encouraged 
to think about who may have been present at 
or shortly after (e.g., emergency crews on 
the scene) the injuries, and obtain comments 
from these observers so he may be able to 
document the circumstances as required to 
positively resolve his claim.

The case should then be reviewed and if the 
decision remains unsatisfactory, a SSOC 
should be issued and the Veteran and his 
representative should be afforded a 
reasonable opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  The Veteran need 
do nothing further until so notified.

The Veteran and his representative were sent correspondence (as 
well as a copy of that Board's decision), and failed to respond.  
Accordingly a SSOC was issued and the case returned to the Board.

Absent additional information supplied by the Veteran as 
requested on repeated occasions as to his fall and the 
circumstances surrounding his right wrist laceration as claimed, 
there is no choice but to rely on the singular medical opinion of 
record in the case which was provided on a special VA examination 
in October 2006.  In response to the question as to whether the 
residuals of the lacerated right wrist were as least as likely as 
not related to a fall due to service-connected problems, the 
examiner noted that, although the Veteran had alleged that he had 
injured the wrist when he fell after his knee gave out, the 
clinical records did not show that he had been treated for the 
knee at that time and there was nothing else to support the 
allegation.  The examiner further concluded that, without resort 
to speculation, he had to conclude that it is not at least as 
likely as not that the wrist laceration with residuals was due to 
or impacted by his service connected knee disability.

The Board has made every effort to obtain as much information as 
is available on this claimed right wrist laceration so as to 
assist the Veteran in his claim.  This involved significant but 
unavoidable delay in the case while it was repeatedly remanded 
for his help, which was not forthcoming.  Absent the specifics of 
the fall, and notwithstanding the Veteran's allegations in that 
regard, there is simply no supportable ground to conclude 
medically that any current right wrist problems have resulted 
from a laceration caused by such a fall, caused in turn by his 
service-connected disabilities.  Although lay observations are 
certainly permissible, there is no sound medical basis for 
reaching the necessary medical conclusions herein to grant 
service connection.  In that regard, a doubt is not raised to be 
resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.




ORDER

Service connection for residuals of a right wrist laceration is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


